Case 2:18-cv-00555-JES-NPM Document 57 Filed 11/12/19 Page 1 of 10 PagelD 503

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

SHAWANA SANDERS and
KENYATTA WILLIAMS, on their own
and on behalf of all similarly situated
individuals,

Plaintiffs,

Vv. Case No.: 2:18-cv-555-FtM-29NPM

GLOBAL RADAR ACQUISTION,
LLC,

Defendant.

 

JUDGMENT IN A CIVIL CASE

IT IS ORDERED AND ADJUDGED that pursuant to this Court's Order of November
12, 2019, the parties’ Consent Motion for Final Approval of Class Action Settlement (Doc. 49) is
GRANTED and Judgment is entered and subject to the terms of the ORDER Granting Final
Approval to Class Action Settlement, Awarding Service Awards, Expenses and Attorneys’ Fees,
and Final Judgment (Doc. 55) which is attached hereto and made a part this Judgment.

November 12, 2019 ©

ELIZABETH M. WARREN,
CLERK

/s/ Michele L. Stress, Deputy Clerk

Copies to:

All parties of record (w/enc.)
Case 2:18-cv-00555-JES-NPM Document 57_ Filed 11/12/19. Fage 2 of 10 PagelD 504

CIVIL APPEALS JURISDICTION CHECKLIS

Appealable Orders: Courts of Appeals have jurisdiction conferred and strictly limited by statute:

(a)

(b)

(c)

(d)

(e)

Appeals from final orders pursuant to 28 U.S.C. Section 1291: Only final orders and judgments of district courts, or final orders
of bankruptcy courts which have been appealed to and fully resolved by a district court under 28 U.S.C. Section 158, generally are
appealable. A final decision is one that “ends the litigation on the merits and leaves nothing for the court to do but execute the
judgment.” Pitney Bowes, Inc. V. Mestre, 701 F.2d 1365, 1368 (11th Cir. 1983). A magistrate judge’s report and recommendation
is not final and appealable until judgment thereon is entered by a district court judge. 28 U.S.C. Section 636(c).

In cases involving multiple parties or multiple claims, a judgment as to fewer than all parties or all claims is not a final,
appealable decision unless the district court has certified the judgment for immediate review under Fed.R.Civ.P. 54(b), Williams
v. Bishop, 732 F.2d 885, 885-86 (11th Cir. 1984). A judgment which resolves all issues except matters, such as attorneys’ fees and
costs, that are collateral to the merits, is immediately appealable. Budinich v. Becton Dickinson & Co., 486 U.S. 196, 201, 108 S.
Ct. 1717, 1721-22, 100 L.Ed.2d 178 (1988); LaChance v. Duffy’s Draft House. Inc., 146 F.3d 832, 837 (11th Cir. 1998).

 

Appeals pursuant to 28 U.S.C. Section 1292(a): Appeals are permitted from orders “granting, continuing, modifying, refusing
or dissolving injunctions or refusing to dissolve or modify injunctions...” and from “[i]nterlocutory decrees...determining the rights
and liabilities of parties to admiralty cases in which appeals from final decrees are allowed.” Interlocutory appeals from orders
denying temporary restraining orders are not permitted.

Appeals pursuant to 28 U.S.C. Section 1292(b) and Fed.R.App.P.5: The certification specified in 28 U.S.C. Section 1292(b)
must be obtained before a petition for permission to appeal is filed in the Court of Appeals. The district court’s denial of a motion
for certification is not itself appealable.

Appeals pursuant to judicially created exceptions to the finality rule: Limited exceptions are discussed in cases including, but
not limited to: Cohen V. Beneficial Indus, Loan Comp., 337 U.S. 541,546,69 S.Ct. 1221, 1225-26, 93 L.Ed. 1528 (1949); Atlantic
Fed. Sav. & Loan Ass’n v. Blythe Eastman Paine Webber, Inc., 890 F. 2d 371, 376 (ith Cir. 1989); Gillespie v. United States
Steel Corp., 379 U.S. 148, 157, 85 8. Ct. 308. 312, 13 L.Ed.2d 199 (1964).

Time for Filing: The timely filing of a notice of appeal is mandatory and jurisdictional. Rinaldo v. Corbett, 256 F.3d 1276, 1278 (11th Cir,
2001). In civil cases, Fed.R.App.P.4(a) and (c) set the following time limits:

(a)

(b)

(c)

(d)

(e)

Fed.R.App.P. 4(a)(1): A notice of appeal in compliance with the requirements set forth in Fed.R.App.P. 3 must be filed in the
district court within 30 days after the entry of the order or judgment appealed from. However, if the United States or an officer or
agency thereof is a party, the notice of appeal must be filed in the district court within 60 days after such entry. THE NOTICE
MUST BE RECEIVED AND FILED IN THE DISTRICT COURT NO LATER THAN THE LAST DAY OF THE APPEAL
PERIOD - no additional days are provided for mailing. Special filing provisions for inmates are discussed below.

Fed.R.App.P. 4(a)(3): “If one party timely files a notice of appeal, any other party may file a notice of appeal within 14 days after
the date when the first notice was filed, or within the time otherwise prescribed by this Rule 4(a), whichever period ends Sater.”

Fed.R.App.P.4(a)(4): If any party makes a timely motion in the district court under the Federal Rules of Civil Procedure of a type
specified in this rule, the time for appeal for all parties runs from the date of entry of the order disposing of the last such timely
filed motion. .

Fed.R.App.P.4(a)(5) and 4(a)(6): Under certain limited circumstances, the district court may extend the time to file a notice of
appeal. Under Rule 4(a)(5), the time may be extended if a motion for an extension is filed within 30 days after expiration of the
time otherwise provided to file a notice of appeal, upon a showing of excusable neglect or good cause. Under Rule 4(a)(6), the
time may be extended if the district court finds upon motion that a party did not timely receive notice of the entry of the judgment
or order, and that no party would be prejudiced by an extension.

Fed.R.App.P.4(c): If an inmate confined to an institution files a notice of appeal in either a civil case or a criminal case, the notice

of appeal is timely if it is deposited in the institution’s internal mail system on or before the last day for filing. Timely filing may
be shown by a declaration in compliance with 28 U.S.C. Section 1746 or a notarized statement, cither of which must set forth the
date of deposit and state that first-class postage has been prepaid.

Format of the notice of appeal: Form 1, Appendix of Forms to the Federal Rules of Appellate Procedure, is a suitable format. See also
Fed.R.App.P. 3(c). A pro se notice of appeal must be signed by the appellant.

Effect of a notice of appeal: A district court loses jurisdiction (authority) to act after the filing of a timely notice of appeal, except for actions
in aid of appellate jurisdiction or to rule on a timely motion of the type specified in Fed.R.App.P. 4(a)(4).

-2-
Case 2:18-cv-00555-JES-NPM Document 57 Filed 11/12/19 Page 3 of 10 PagelD 505
* Case 2:18-cv-00555-JES-NPM Document 55 Filed 11/12/19 Page 1 of 8 PagelD 495

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FT. MYERS DIVISION
SHAWANA SANDERS and KENYATTA ©
WILLIAMS on their own behalf and on behalf
of all similarly situated individuals,
Plaintiffs,
v. Case No.: 2:]8-cv-00555-UA-NPM
GLOBAL RADAR ACQUISITION, LLC d/b/a
GLOBAL HR RESEARCH,
a foreign for-profit corporation,
fik/a RADAR POST-CLOSING HOLDING
COMPANY, INC., fik/a
GLOBAL HR RESEARCH, INC.,

Defendant.
/

ORDER GRANTING FINAL
APPROVAL TO CLASS ACTION SETTLEMENT, AWARDING SERVICE
AWARDS, EXPENSES, AND ATTORNEYS’ FEES, AND FINAL JUDGMENT

On July 15, 2019, this Court granted preliminary approval to the proposed class action
settlement set forth in the Settlement Agreement between Plaintiffs Shawana Sanders and
Kenyatta Williams (‘Plaintiffs” or “Named Plaintiffs”), on behalf of themsclves and all
members of the Scttlement Class, and Defendant Global Radar Acquisition, LLC (collectively,
the “Parties”). The Court also provisionally certified the Settlement Class for settlement
purposes, approved the procedure for giving Class Notice to the members of the Settlement

Class, and set a final approval hearing to take place on November 12, 2019 at 9:00 a.m. The

Court finds that the notice to the Settlement Classes substantially in the form approved by the
Case 2:18-cv-00555-JES-NPM Document 57 Filed 11/12/19 Page 4 of 10 PagelD 506
Case 2:18-cv-00555-JES-NPM Document55 Filed 11/12/19 Page 2 of 8 PagelD 496

Court in its preliminary approval order was given in the manner ordered by the Court, constitutes
the best practicable notice, and was fair, reasonable, and adequate. '

On November 12, 2019 at 9:00 a.m., the Court held a duly noticed final-approval hearing
to consider: (1) whether the terms and conditions of the Settlement Agreement are fair, reasonable
and adequate; (2) whether a judgment should be entered dismissing the Named Plaintiffs’
Complaint on the merits and with prejudice in favor of Global Radar and against all persons or
entities who are Settlement Class Members hercin who have not requested exclusion from the
Settlement Class; and (3) whether and in what amount to award Counsel for the Settlement Class
as Attorneys’ Fees and Expenses and whether and in what amount to award as a Service Award
to the Named Plaintiffs.

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

 

1. The Court has subject matter jurisdiction to approve the Settlement Agreement,
including all Exhibits thercto, and to enter this Final Order and Judgment. Without in any
way affecting the finality of this Final Order and Judgment, this Court hereby retains jurisdiction
as to all matters relating to administration, consummation, enforcement, and interpretation of
the Settlement Agreement and of this Final Order and Judgment, and for any other necessary
purpose.

2. The Settlement Agreement was negotiated at arm’s-length by experienced
counsels who were fully informed of the facts and circumstances of this litigation (the “Action”)
and of the strengths and weaknesses of their respective positions. The Settlement Agreement
was reached after the Parties had engaged in mediation and extensive scttlement discussions and

after the exchange of information, including information about the size and scope of the

 

' Unless otherwise defined, capitalized terms in this Order have the definitions assigned by the Settlement
Agreement.
Case 2:18-cv-00555-JES-NPM Document 57 Filed 11/12/19 Page 5 of 10 PagelD 507
Case 2:18-cv-00555-JES-NPM Document55 Filed 11/12/19 Page 3 of 8 PagelD 497

Settlement Class. Counsel for the Partics were therefore well positioned to evaluate the benefits
of the Settlement Agreement, taking into account the expense, risk, and uncertainty of protracted
litigation.

3. The Court finds that the prerequisites for a class action under Fed. R. Civ. P. 23(a)

' and Fed. R. Civ. P. 23(b) have been satisfied for settlement purposes only for each Settlement

Class Member in that: (a) the number of Settlement Class Members is so numerous that joinder
of all members thereof is impracticable; (b) there are questions of law and fact common to the
Settlement Classes; (c) the claims of the Named Plaintiffs are typical of the claims of the
Settlement Classes they scek to represent; (d) Named Plaintiffs have and will continue to fairly
and adequately represent the interests of the Settlement Classes for purposes of entering into the
Settlement Agreement; (e) the questions of law and fact common to the Settlement Class Members
predominate over any questions affecting any individual Settlement Class Member; (f) the
Settlement Classes are ascertainable; and (g) a class action is superior to the other available
methods for the fair and efficient adjudication of the controversy.

4. Pursuant to Fed. R. Civ. P. 23, this Court hereby finally certifies the Settlement
Class, as identified in the Scttlement Agreement and the Court’s Order granting preliminary
approval (ECF 45):

All natural persons residing in the United States, any U.S. territory, the District of

Columbia, or Puerto Rico who were the subject of a consumer report furnished by

Global HR for employment purposes to a client of Al HR, Continuum, or

Accesspoint between July 11, 2013 and January 11, 2019.
The Settlement Class consists of approximately 18,931 consumers.

5. The Court has considered the factors set forth in Fed. R. Civ. P. 23(e}(2), and
concludes that: (A) the Class Representatives and Class Counsel have adequately represented the

class; (B) the proposal! was negotiated at arm’s length; (C) the retief provided for the Class is
Case 2:18-cv-00555-JES-NPM Document 57 Filed 11/12/19 Page 6 of 10 PagelD 508
Case 2:18-cv-00555-JES-NPM Document 55 Filed 11/12/19 Page 4 of 8 PagelD 498

adequate, taking into account—(i) the costs, risks, and delay of trial and appeal; (ii) the
effectiveness of the proposed method of distributing the benefits to the Class, there being no
claims process; (iii) the proposcd award of attorneys’ fces, including timing of payment; and (iv)
no agreement, other than the Scttlement Agrecment, must be identified under Rule 23(e}{3); and
(D) the proposal treats Class Members equitably relative to cach other.

6. The Court finally appoints attorneys Marc Edelman of the law firm Morgan &
Morgan, P.A. and Craig C. Marchiando of Consumer Litigation Associates, P.C. as Class
Counsel for the Settlement Class.

7. The Court finally designates Named Plaintiffs Shawana Sanders and Kenyatta
Williams as the Class Representatives.

8. The Court makes the following findings on notice to the Scttlement Class:

(a) The Court finds that the distribution of the Class Notice, as provided for
in the Settlement Agreement, (i) constituted the best practicable notice under the
circumstances to Settlement Class Members, (ii) constituted notice that was reasonably
calculated, under the circumstances, to apprise Settlement Class Members of, among other
things, the pendency of the Action, the nature and terms of the proposed Settlement, their
right to object or to exclude themsclves from the proposed Scttlement, and their right to
appear at the Final Approval Hearing, (iii) was reasonable and constituted due, adequate, and
sufficient notice to all persons entitled to be provided with noticc, and (iv) complied fully
with the requirements of Fed. R. Civ. P. 23, the United States Constitution, the Rules of this
Court, and any other applicable law.

(b) The Court finds that the Class Notice and methodology sct forth in the

Settlement Agreement, the Preliminary Approval Order, and this Final Order and Judgment
Case 2:18-cv-00555-JES-NPM Document 57 Filed 11/12/19 Page 7 of 10 PagelD 509
Case 2:18-cv-00555-JES-NPM Document 55 Filed 11/12/19 Page 5 of 8 PagelD 499

(i) constitute the most effective and practicable notice of the Final Order and Judgment, the
relicf available to Settlement Class Members pursuant to the Final Order and Judgment, and
applicable time periods; (ii) constitute duc, adequatc, and sufficient notice for all other
purposes to all Settlement Class Members; and (iii) comply fully with the requirements of
Fed. R. Civ. P. 23, the United States Constitution, the Rules of this Court, and any other
applicable laws.

| 9. The Settlement Agreement is finally approved in all respects as fair, reasonable and
adequate pursuant to Fed. R. Civ. P. 23(c). The terms and provisions of the Settlement
Agreement, including all Exhibits thereto, have been entered into in good faith and are hereby
fully and finally approved as fair, reasonable, and adequate as to, and in the best interests of,
each of the Parties and the Settlement Class Members.

10. The Court approves the distribution of the Scttlement Fund, as described in the .
Settlement Agreement, as fair, reasonable, and adequate, and the Scttlcment Administrator is
authorized to distribute the Settlement Fund in accordance with the terms of the Settlement
Agreement,

11. The Parties are hercby directed to implement and consummate the Settlement
Agreement according to its terms and provisions.

12. Pursuant to Fed. R. Civ. P. 23(h), the Court hereby awards Class Counsel
attorneys’ fees in the amount of $!,205,490.00 and expenses in the amount of $9,085.36,
payable pursuant to the terms of the Settlement Agreement. The Court also awards a Service
Award in the amount of $5,000.00 to cach Plaintiff payable pursuant to the terms of the
Settlement Agreement.

13. The terms of the Settlement Agreement and of this Final Order and Judgment,
Case 2:18-cv-00555-JES-NPM Document 57 Filed 11/12/19 Page 8 of 10 PagelD 510
Case 2:18-cv-00555-JES-NPM Document 55 Filed 11/12/19 Page 6 of 8 PagelD 500

including all Exhibits thereto,’ shall be forever binding on, and shall have res judicata and
preclusive effect in, all pending and future lawsuits maintained by the Plaintiffs and all other
Settlement Class Members, as well as their heirs, executors and administrators, successors, and
assigns.

14. The Releases, which are set forth in the Settlement Agrcement and which are also
set forth below, are expressly incorporated herein in all respects and are cffective as of the date
of this Final Order and Judgment; and the Released Persons (as that term is defined below and in
the Settlement Agreement) are forever released, relinquished, and discharged from all Released
Claims (as that term is defined bclow and in the Settlement Agrecment).

15. All Settlement Class Members who did not timely exclude themselves from the
Settlement Class are, from this day forward, hereby permanently barred and enjoined from
directly or indirectly: (i) asserting any Released Claims in any action or procecding; (ii) filing,
commencing, prosecuting, intervening in, or participating in (as class members or otherwise),
any lawsuit based on or relating to any the Released Claims or the facts and circumstances
relating thereto; or (iii) organizing any Settlement Class Members into a separate class for
purposes of pursuing as a purported class action any lawsuit (including by seeking to amend a
pending complaint to include class allegations, or sceking class certification in a pending action)
based on or relating to any of the Released Claims.

16. | Promptly after the Final Settlement Date, Scttlement Class Members shall
dismiss with prejudice all claims, actions, or proceedings that have been brought by any
Settlement Class Member and that have been released pursuant to the Settlement Agrecment

and this Final Order and Judgment.
Case 2:18-cv-00555-JES-NPM Document 57 Filed 11/12/19 Page 9 of 10 PagelD 511
.* * Case 2:18-cv-00555-JES-NPM Document55 Filed 11/12/19 Page 7 of 8 PagelD 501

17. Neither the Settlement Agrecment, nor any of its terms and provisions, nor
any of the negotiations or proceedings connected with it, nor any of the documents or
statements referred to therein, nor this Final Order and Judgment, nor any of its terms and
provisions, shall be: |

(a) | offered by any person or reccived against Defendant as evidence or
construed as or deemed to be evidence of any presumption, concession, or admission by
Defendant of the truth of the facts alleged by any person, the validity of any claim that has
been or could have been asserted in the Litigation or in any other litigation or judicial or
administrative proceeding, the deficiency of any defense that has been or could have been
asserted in the Litigation or in any litigation, or of any liability, negligence, fault, or
wrongdoing by Amazon;

(b) offered by any person or received against Defendant as evidence of a
presumption, concession, or admission of any fault, misrepresentation, or omission with
respect to any statement or written document approved or made by Defendant; or

(c) offered by any person or received against Defendant as evidence of a
presumption, concession, or admission with respect to any liability, negligence, fault, or
wrongdoing in any civil, criminal, or administrative action or procecding.

18. This Final Order and Judgment and the Settlement Agreement (including the
Exhibits thereto) may be filed in any action against or by any Released Person (as that term
is defined hercin and the Scttlement Agrecment) to support a defense of res judicata,
collateral estoppel, release, good faith settlement, judgment bar or reduction, or any thcory

of claim preclusion or issue preclusion or similar defense or counterclaim.
Case 2:18-cv-00555-JES-NPM Document 57 Filed 11/12/19 Page 10 of 10 PagelD 512
Case 2:18-cv-00555-JES-NPM Document 55 Filed 11/12/19 Page 8 of 8 PagelD 502

19, Without further order of the Court, the Scitling Parties may agree to
reasonably necessary extensions of time to carry out any of the provisions of the Settlement
Agrecinent.

20. In the event that the Final Settlement Date does not occur, this Final Order
and Judgment shall automatically be rendered null and void and shall be vacated and, in such
event, all orders entered and releases delivered in connection herewith shall be null and void.
In the event that the Final Settlement Date docs not occur, the Scttlement Agreement shall
become null and void and be of no further force and effect, neither the Scttlement
Agreement nor the Court’s Orders, including this Order, shall be used or referred to for any
purpose whatsoever, and the Partics shall retain, without prejudice, any and all objections,
arguments, and defenses with respect to class certification, including the right to arguc that no
class should be certified for any purpose, and with respect to any claims or allegations in this
Litigation.

21. This Action, including all individual claims and class claims presented
hercin, is hereby dismissed on the merits and with prejudice against Plaintiffs and all other
Settlement Class Members, without fecs or costs to any party cxcept as otherwise provided
herein.

22. The Court hereby retains continuing jurisdiction over the Settlement
solely to ensure its complction as sct forth in the Scttlement Agreement.

DONE and ORDERED this Jn day of November, 2019.

 
